IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-89,533-01


                           EX PARTE ANNIE KAUNDA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 04-1044-K368A IN THE 368TH DISTRICT COURT
                          FROM WILLIAMSON COUNTY


        Per curiam.

                                           OPINION

        Applicant pleaded guilty to tampering with a governmental record and was sentenced to six

months imprisonment in state jail. Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        Applicant contends that her plea was involuntary because she was not aware of possible

defenses she had to the charges. Based on the record, the trial court credited Applicant’s

representations that her plea was involuntary. The State agrees that Applicant is entitled to relief.

        Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781

(Tex. Crim. App. 2013). The judgment in cause number 04-1044-K368 in the 368th District Court
                                                                                                   2

of Williamson County is set aside, and Applicant is remanded to the custody of the Sheriff of

Williamson County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 11, 2020
Do not publish